I would like to begin by telling the President how pleased I am to see him conducting the work of the General Assembly at its seventy-second session. We wish him success in the accomplishment of this important and delicate task in the service of the international community. I have an excellent memory of my official visit to Slovakia last May. On that occasion I was able to appreciate his work and to consolidate the good relations between our two States.
“Peace must be our goal and guide”. But “without a healthy environment we cannot end poverty and build prosperity”. Those are the words of the Secretary- General, and current circumstances give those words special resonance. It is clear that the threat of nuclear escalation in Asia has never been greater, and that notion can leave no leader indifferent.
In accordance with its obligations, Monaco complies with the Security Council resolutions adopted under Chapter VII of the Charter. Respecting the commitments that apply to each Member State is paramount. We therefore refuse to be powerless witnesses of the indefensible stances that pose a grave danger to all our States. We condemn the irresponsibility of those who expose humankind to an irreversible disaster.
Recognizing the importance of cooperation between the United Nations and regional organizations, Monaco continues to support collective efforts for the promotion of peace and security. As a member of the Organization for Security and Cooperation in Europe and the Council of Europe, Monaco participates actively in the work of those regional institutions. In that connection, the Principality pays particular attention to the work of the Special Monitoring Mission on the crisis in Ukraine and its vicinity.
The Principality of Monaco, with 140 nationalities in its territory, has always been open to dialogue. Our country has been enriched by that diversity, which continues today. We are convinced that our common values — the defence of human rights, of democracy and of the rule of law — are among the ongoing priorities of a modern State concerned with the welfare of its citizens and those who live on its soil. The ideals that unite us allow us to move forward together, as our goals remain unfulfilled.
The fight against impunity is part and parcel of those ideals. Refusing to allow atrocity to dictate the law is a sine qua non condition of assumed sovereignty. The Principality of Monaco is fully committed to respect for justice and peace. That underpins our support for the International, Impartial and Independent Mechanism on the most serious crimes committed in Syria. To the best of its ability, Monaco will continue its contribution in terms of the assistance to that country’s long-suffering civilian population in order to enable them to rebuild and imagine a better future.
The situation in Africa, where over 20 million individuals are risk of losing their lives as a result of famine, will have serious consequences. Although drought is an exacerbating factor, it must be recognized that the primary cause for this humanitarian disaster is war. In keeping with our traditions, Monaco expresses solidarity by responding to the call of the United Nations for contributions to the World Food Programme and the International Committee of the Red Cross, as well as to Monegasque non-governmental organizations.
Above and beyond those urgent humanitarian actions, Monaco’s cooperation system implements a policy promoting the eradication of poverty and fostering sustainable development to serve the most vulnerable. My country’s new strategic plan for official development assistance will work with public and private partners to respond to the most pressing needs — food security, health, education and job placement — beyond the mere duty to assist.
Good governance, the fight against corruption, and sufficient public resources are not empty words, but rather assets without which no State can meet the basic needs of its population or establish its development policies in a long-lasting manner.
Those crises serve only to further justify the Secretary-General’s advocacy for “protection and respect for human rights and for the creation of decent work opportunities for young people”.
Today, by depositing our instrument of ratification of the Convention on the Rights of Persons with Disabilities, I once again wish to associate my country with the efforts of the international community to promote their fundamental freedom and dignity. As Dag Hammarskjöld so aptly observed,
“The United Nations was not created to lead mankind to heaven, but to save humanity from hell.”
Attacks on innocent civilians affect us all, wherever they are perpetrated. We hope that the United Nations Office of Counter-Terrorism can bring us together in our determination to annihilate this barbarism.
Climate change is putting humankind in imminent danger. The unprecedented violence of recent extreme weather events serve to prompt us once again to recognize our limitations. Faced with nature unleashed, people will always lose. Hurricanes and typhoons have tragic consequences whether they form in the Atlantic or the North Pacific. The Paris Climate Change Agreement has garnered 195 signatures and 159 States parties. That is the clearest proof of the urgency felt at the global level. Only by promoting global awareness and mobilizing all sectors of our societies can we adapt our economies successfully. Several States, including Monaco, as well as some private companies, have already announced major measures aimed at changing our modes of transport, production and consumption. In general, a change in our lifestyles is more than necessary; it is crucial. The joint UNICEF-World Health Organization report of 12 July on access to water and sanitation reveals glaring inequalities that continue to worsen. Too many people are still marginalized or living in unacceptable conditions.
We must also resolutely persevere in the fight against all forms of serious violence against human dignity. In particular, we must work to improve the status of women as long as the discrimination and violence of which they are victims continues. Monaco welcomes the courageous initiative of the Secretary- General in that regard and yesterday signed the Voluntary Compact between the United Nations and Member States with a view to eliminating exploitation and sexual abuse in peace operations, humanitarian assistance, the promotion and protection of human rights and, more broadly, in the Organization’s contribution to sustainable development. That commitment is a strong message that zero tolerance should become the norm for all States.
I believe it is important today to reflect on the creation of the United Nations, if only to appreciate it more. This exercise in remembering can enable us to put our current difficulties into perspective and convince us — if we needed to be convinced — of the importance of this global Organization. That brings me to express my satisfaction with respect to the vision that the Secretary-General has put forward so that the Organization will be better able to assist its Member States in the implementation of the 2030 Agenda for Sustainable Development. We support him in his reform initiatives because we want a modern and efficient Organization where international civil servants, both at Headquarters and in its many fields of operation, are invested in a priority mission for which their work and self-sacrifice are recognized. In that regard, I would like to pay tribute to all those who undertake to fulfil this mission on the ground, sometimes, as we have sadly seen too often this year, by putting their lives at risk. It is up to us, the leaders gathered in this forum, to forge an ambitious consensus and provide realistic mandates and sufficient resources to the Organization.
The first voluntary report from Monaco on its implementation of the Sustainable Development Goals (SDGs) was presented at the High-level Political Forum on Sustainable Development held under the auspices of the Economic and Social Council in July. Monaco, like every State here today, can now deal with ensuring the effectiveness of its choices with respect to the global goals that we adopted here two years ago. I would like to mention the Assembly’s call to action on 9 June with its adoption of resolution 71/312, which recognized that the ocean is our future. The implementation of SDG 14 on marine life, has special significance, and the success of the Ocean Conference, which focused on it, showed us that the conservation and sustainable development of the oceans and seas and their resources are essential for our survival.
We are fully and forever committed to our planet in general and to the oceans in particular. I firmly believe that our ability to save the ocean from gradual decline will help us save the planet. That is why I welcome the Secretary-General’s visionary decision to appoint a Special Envoy for the Ocean, which highlights the challenges to be met and is greatly needed if we are to streamline our actions. There can be no doubt as to the dedication and unwavering commitment of the President of the General Assembly at its seventy-first session, Mr. Peter Thomson, whom we warmly congratulate both on the work he has accomplished in recent months and on his new responsibilities. We have great hopes for his ability to bring together the United Nations system, civil society, the private sector and academia to ensure that the targets of SDG 14 are met. It is therefore with great pride that the Oceanographic Museum of Monaco and the Prince Albert I Foundation will host him at the Maison des Océans in Paris. In doing so, the Principality is continuing a tradition established by my great-great-grandfather — a prince, oceanographer and passionate scientist — one of whose ambitions was to make science accessible to all and to use new knowledge to improve the well-being of humankind.
A few weeks ago I had the privilege of presenting, on the sidelines of the SDG 14 Conference, the Monaco Explorations initiative. The vessel Yersin’s three-year voyage around the world aims to increase our knowledge through marine biological research in association with local scientists, disseminate the results of our research and promote collective and concerted action in areas such as the creation of protected marine zones, while stimulating innovation.
I would like to conclude by affirming my confidence in science, which enables us to base our decisions on proven and verifiable facts. Whether it reassures us or frightens us, science must spur us to action and thereby to moving forward together towards progress and the hope for a better world.